Case 3:20-cv-00743-VAB Document 102-28 Filed 11/20/20 Page 1 of 20




                      EXHIBIT 27
         Case 3:20-cv-00743-VAB Document 102-28 Filed 11/20/20 Page 2 of 20
                                        UNITED STATES
                            SECURITIES AND EXCHANGE COMMISSION
                                                  Washington, D.C. 20549
                                                                   ﻿﻿


                                                       FORM 8-K
                                                                   ﻿﻿
                                                    C URRENT REPORT
                                                                   ﻿﻿
                                          Pursuant to Section 13 or 15(d) of the
                                            Securities Exchange Act of 1934
                                                                   ﻿
                               Date of Report (Date of earliest event reported): July 25 , 201 9
                                                                   ﻿



        World Wrestling Entertainment, Inc.
                                         (Exact name of registrant as specified in its charter)
                                                                   ﻿
                                                                   ﻿

               Delaware                                       001-16131                                     XX-XXXXXXX
       (State or other jurisdiction                    (Commission File Number)                          (IRS Employer
           of incorporation)                                                                           Identification No.)



              1241 East Main Street, Stamford, CT                                                   06902
            (Address of principal executive offices)                                              (Zip code)

                                 Registrant’s telephone number, including area code: (203) 352-8600

Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of
the registrant under any of the following provisions (see General Instruction A.2.):


☐     Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)

☐     Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)

☐     Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-
      2(b))

☐     Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-
      4(c))
                                  Securities registered pursuant to Section 12(b) of the Act:
                                                                   ﻿

              Title of each class                         Trading Symbol(s)                 Name of each exchange on which
                                                                                                      registered
  Class A Common Stock, par value $0.01                          WWE                          New York Stock Exchange
              per share
Indicate by check mark whether the re gi strant is an emerging growth company ad defined in Rule 405 of the
Securities Act of 1933 (17 CFR 230.405) or Rul e 12b-2 of the Securities Exchange Act of 1934 (17 CFR 240.12b-2).
Emerging growth company ☐
If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition
period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of
the Exchange Act. ☐
        Case 3:20-cv-00743-VAB Document 102-28 Filed 11/20/20 Page 3 of 20

Item 2.02 Results of Operations and Financial Condition.

      On July 25 , 201 9 , World Wrestling Entertainment, Inc. issued the press release announcing its financial
results for the quarter ended June 30 , 2019 . A copy of the press release is attached as Exhibit 99.1.


Item 9.01 Financial Statements and Exhibits

     (d) Exhibits

               99.1 Press Release dated July 25, 2019 .
         Case 3:20-cv-00743-VAB Document 102-28 Filed 11/20/20 Page 4 of 20
                                                          ﻿
                                                          ﻿
                                                    SIGNATURE
                                                           ﻿
      Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report
to be signed on its behalf by the undersigned hereunto duly authorized.


                                                          WORLD WRESTLING ENTERTAINMENT, INC.

         Dated: July 25 , 201 9                           By: /s/ G EORGE A. BARRIOS
                                                              George A. Barrios
                                                              Co-President
           Case 3:20-cv-00743-VAB Document 102-28 Filed 11/20/20 Page 5 of 20




    FOR IMMEDIATE RELEASE                                    Contacts:
                                                             Investors:    Michael Weitz 203-352-8642
                                                                           Michael Guido, CFA 203-352-8779
                                                             Media:        Matthew Altman 203-352- 1177


                        WWE ® Reports Second Quarter 2019 Results
                                           ﻿
Second Quarter 201 9 Highlights
·   Revenue s were $ 268.9 million as compared to $ 281.6 million in the prior year quarter
·   Operating income was $ 17.1 million ; Adjusted OIBDA       1
                                                                   was $ 34.6 million , which exceeded the
    Company’s guidance
·   Announced content distribution deals with BT Sport in the U.K., Fox Sports in Latin America and PP Sports
    in China, providing strong platforms for reaching WWE audiences
· WWE Network average paid subscribers 2 were 1. 69 million paid subscribers, consistent with the
  Company’s guidance
· Digital video views increased 1 7 % to 9.0 billion ; hours consumed increased 2 2 % to 3 24 million hours

  across digital platforms ; and social media followers increased 1 0 % to over 1.0 2 billion 3

WWE Network
·   The Company initiated the transition of WWE Network to a new platform on July 24 , which will provide
    users with a better experience, a more intuitive interface, and enhanced search functionality
·   The new platform enables the introduction of new features and experiences over time, including the addition
    of free and premium tiers a s well as the localization of content in multiple languages
·   P roduced more than 90 hours of original network content, including live in-ring program s and talent
    documentaries , such as The Shield’s Final Chapter and WWE 24: The Year of Ronda Rousey , respectively




STAMFORD, Conn., July 25 , 201 9 - WWE (NYSE: WWE) today announced financial results for its
second quarter ended June 3 0 , 201 9 .
“During the quarter, we made progress on key strategic initiatives ,” stated Vince McMahon, Chairman and
Chief Executive Officer. “We completed content distribution agreements in key international markets,
prepared for the next phase of our WWE Network service, and achieve d steady improvement in engagement
metrics. As indicated previously, we remain excited about the future, particularly with our debut on Fox in
October.”
        Case 3:20-cv-00743-VAB Document 102-28 Filed 11/20/20 Page 6 of 20


George Barrios, Co- President, added “In the quarter, our earnings exceeded guidance , however we anticipate
a portion of this to reverse and we continue to target full-year Adjusted OIBDA of at least $200 million. The
guidance presupposes the staging of a second large scale international event and the completion of a media
rights deal in the MENA region. As we optimize near-term results, we will continue to focus on content
creation, localization and digitization, including the evolution of our direct-to-consumer network, to drive
long-term growth.”

Second -Quarter Consolidated Results
Revenues declined 5% to $ 268.9 million from $ 281.6 million in the prior year quarter with lower
revenue f ro m the Company’s Media, Live Events and Consumer Products business segments.
Operating Income decreased to $ 17.1 million from $ 21. 2 million in the prior year quarter , reflecting the
decline in revenue and the impact of certain strategic investments , as increases in other fixed costs were
partially offset by   a year-over-year reduction in accrued management incentive compensation. The
Company’s Operating income margin declined to 6 % from 8 % in the prior year quarter.
Adjusted OIBDA (which excludes stock compensation) was $ 34.6 million as compared to $ 43.5 million
and the Company’s Adjusted OIBDA margin was 13 % as compared to 15% in the prior year quarter ,
respectively . The current period results exceeded guidance primarily due to enhanced revenue recognized in
conjunction with the Company’s recent event in Saudi Arabia, which is expected to reverse in connection with
a n anticipated fourth quarter event in that country.
Net Income in c reased slightly to $ 10.4 million, or $ 0. 1 1 per diluted share, from $ 1 0.0 million, or $ 0.
1 1 per diluted share, in the second quarter of 201 8 , reflect ing reduced loss es on equity investment s and a
lower effective tax rate .
Effective Tax Rate declined to 2 5 % from 31% in the prior year quarter .
Cash flows used in operating activities were $ 7.6 million as compared to $ 74.2 million of cash
generated in the prior year quarter driven by unfavorable changes in working capital , which was primarily
related to the timing of the Saudi event in June as t he prior year event was held in April , as well as lower
operating performance .
Free Cash Flow was a $ 27.5 million use of cash as compared to a $ 66.4 million source of cash in the
second quarter of 2018 primarily driven by the change in operating cash flow and, to a lesser extent, a $12.
1 million increase in capital expenditures primarily associated with the Company’s workspace plan. 4
Cash, cash equivalents and short-term investments were $ 296 million as of June 30 , 2019, and the
Company estimates debt capacity under its revolving line of credit of approximately $ 2 00 million.




                                                        2
        Case 3:20-cv-00743-VAB Document 102-28 Filed 11/20/20 Page 7 of 20



Second - Quarter Key Operating Metrics
During the first quarter 2019 earnings call, the Company discussed the absence of several talent and the belief
that these absences had a negative impact on the Company’s engagement metrics. Since the end of April, the
C ompany has achieved steady improvement in key measures .
Domestic TV ratings for Raw declined 14% in the first quarter 2019 from the prior year quarter but improved
to a year-over-year decline of 11% in June. The improvement in June occurred despite a tough comparison to
game 5 of the NBA championship on Monday, June 10. Similarly, domestic TV ratings for SmackDown
declined 13% in the first quarter 2019, but improved to a decline of 7% in June, consistent with the ratings
performance of the top 25 cable networks, which declined 7% during the month. Consumption of WWE
content across digital AVOD platforms rose from a year-over-year increase of 23% in the first quarter to
growth of 28% in June. Finally, average attendance at the Company’s live events in North America, which
declined 12% in the first quarter, improved to a decline of 4% for the June period (and was only down 2 % for
the second quarter 2019 ) . 5

Key Operating Metrics (Year-Over-Year Change):

                                      Q1 2019        Q2 2019          April           May            June
Domestic TV Ratings:                                                                                         —
  Raw                                      (14)%          (14)%           (21)%           (8)%          (11) %
  SmackDown                                (13)%          (11)%           (19)%           (8)%           (7) %

Digital Consumption:
  Hours                                     23 %           22 %            14 %           25 %           28 %
  Views                                     15 %           17 %            (1)%           17 %           38 %

Live Event Attendance:
  Average - North America                  (12)%           (2)%           (12)%           (6)%           (4) %

The Company believes the favorable trends in engagement metrics stem from the emergence of new storylines
and Superstars following a successful WrestleMania . Management remains excited about the debut of
SmackDown Live on Fox in October. The debut will mark the first time WWE will be available live 52 weeks
a year on a premier broadcast platform.
                                                      3
        Case 3:20-cv-00743-VAB Document 102-28 Filed 11/20/20 Page 8 of 20


The schedule below reflect s WWE’s performance by operating segment (in millions): 1

                                            Three Months Ended                        Six Months Ended
                                                  June 30,                                 June 30,
                                            2019           2018                     2019            2018
Net Revenues:
  Media                                $         197.0        $   202.6        $        332.4     $       336.0
  Live Events                                     48.8             52.3                  75.0              83.1
  Consumer Products                               23.1             26.7                  43.9              50.2
   Total Net Revenues                  $         268.9        $   281.6        $        451.3     $       469.3

Operating Income:
  Media                                $          26.9        $     32.0       $          43.2    $        67.9
  Live Events                                     12.4              13.4                  12.2             16.3
  Consumer Products                                5.2               4.6                  10.2             10.6
  Corporate                                      (27.4)            (28.8)                (55.3)           (51.8)
   Total Operating Income              $          17.1        $     21.2       $          10.3    $        43.0

Adjusted OIBDA:
  Media                                $          37.5        $     44.5       $          66.0    $        88.1
  Live Events                                     13.3              14.7                  14.1             18.3
  Consumer Products                                6.2               6.9                  12.2             13.8
  Corporate                                      (22.4)            (22.6)                (45.3)           (41.5)
   Total Adjusted OIBDA                $          34.6        $     43.5       $          47.0    $        78.7


Results by Operating Segment

Media
Revenues de creased 3% to $1 97.0 million from $ 202.6 million in the prior year quarter , primarily due to
the performance of WWE Network and the timing of episodic series (i.e. , fewer episodes delivered) for
programs, such as Total Bellas , as reflected in “Other.” These factors were partially offset by the contractual
escalation of core content rights fees .
WWE Network ’s a verage paid subscribers de creased 6 % to approximately 1. 69 million , which was
consistent with the Company’s guidance . For the third quarter 2019, the Company projects average paid
subscribers of approximately 1. 53 million, representing a year-over-year decline of 8 %. 2, 6 Given the actual
and projected subscriber declines, the Company does not expect to achieve record subscribers for the full year.
                                            Three Months Ended                        Six Months Ended
                                                  June 30,                                 June 30,
                                            2019           2018                     2019            2018
Revenues:
  Network (including pay-per-view)     $          51.8        $    56.2        $         98.8     $       103.0
  Core content rights fees 7                      69.0             66.2                 137.1             131.7
  Advertising and sponsorship                     18.9             19.6                  29.8              31.8
  Other 8                                         57.3             60.6                  66.7              69.5
   Total Revenues                      $         197.0        $   202.6        $        332.4     $       336.0

                                                          4
        Case 3:20-cv-00743-VAB Document 102-28 Filed 11/20/20 Page 9 of 20


Operating income was $ 26.9 million as compared to $3 2.0 million in the prior year quarter primarily due
to the reduction in revenue and the impact of certain strategic investments. Increases in other operating
expenses were essentially offset by lower network programming expenses and a reduction in accrued
management incentive compensation.

Adjusted OIBDA was $ 37 .5 million as compared to $4 4.5 million in the prior year quarter .

Key Highlights: During the quarter, WWE made progress on critical strategic initiatives, completing content
distribution agreements in key international markets and developing the foundation for the next iteration of its
direct-to-consumer service, WWE Network . Specifically, the Company completed content distribution
agreements with BT Sport in the U.K., Fox Sports in Latin America and PP Sports in China. Management
believes these partners provide strong platforms for reaching WWE audiences . The Company also initiat ed
the transition of WWE Network to a new platform on July 24, which will provide users with a better
experience, a more intuitive interface, and enhanced search functionality. The new platform enables the
introduction of new features and experiences over time, includ ing the addition of free and premium tiers as
well as the localization of content in multiple languages. The Company continued to produce the highest rated
programs on USA Network, Monday Night Raw and SmackDown Live , while developing other new original
programs across platforms. These included developing new seasons of Miz & Mrs. and Total Bellas for USA
network and E!, respectively, a new series, Fight Like a Girl , for the mobile platform, Quibi, and a live action
family movie, The Main Event , to premiere on Netflix in 2020.

Live Events
Revenues declined 7 % to $ 48.8 million due to lower ticket sales at the Company’s international events,
which reflected both the staging of fewer events and weaker performance.
    · There were 76 total events (excluding NXT) in the current quarter, consisting of 53 events in North
       America and 23 events in international markets, as compared to 90 events in the prior year quarter,
       including 61 events in North America and 29 in international markets.
    · North American ticket sales of $33.6 million were essentially unchanged from the prior year quarter .
       The average ticket price at these events increased 16% to $94.56 primarily due to changes in the mix
       of venues, but was offset by the staging of eight fewer events as the Company worked to optimize the
       profitability of its touring schedule . Average attendance declined 2 % to approximately 5,800.
    · International live event revenue declined $4.0 million driven by the staging of six fewer events and a
       14% reduction in average attendance to approximately 4,900 . Partially offsetting these factors, the
       average ticket price increased 6% to $83.34.




                                                       5
       Case 3:20-cv-00743-VAB Document 102-28 Filed 11/20/20 Page 10 of 20




                                            Three Months Ended                        Six Months Ended
                                                  June 30,                                 June 30,
                                            2019           2018                     2019            2018
Revenues:
  North American ticket sales          $          33.6       $     33.5        $         57.7   $          63.3
  International ticket sales                       9.5             13.5                   9.7              13.5
  Advertising and sponsorship                      0.8              0.9                   1.2               1.1
  Other 9                                          4.9              4.4                   6.4               5.2
   Total Revenues                      $          48.8       $     52.3        $         75.0   $          83.1


Operating i ncome declined to $ 12.4 million as compared to $ 13.4 million in the prior year quarter,
primarily due to the reduction in international ticket sales (as described above ).

Adjusted OIBDA was $ 13.3 million as compared to $ 14.7 million in the prior year quarter.

Key Highlights: During the quarter, WWE continued to demonstrate success in staging large-scale, action
packed events for its fans , including WrestleMania , which attracted 82,265 fans to MetLife Stadium, and
Super ShowDown in Jeddah, Saudi Arabia. Continuing efforts to strengthen WWE’s global talent base, the
Company recently held its largest talent tryout in China with 40 athletes in attendance, and announced that it
will return to China for a fourth straight year when WWE LIVE Shanghai comes to the Mercedes Benz Arena
in September.

Consumer Products
Revenues decreased 1 3 % to $23.1 million from $26.7 million in the prior year quarter primarily due to a
decline in sales of merchandise at the Company’s e-commerce site, WWE Shop, lower royalties from the sale
of toy products and, to a lesser extent, reduced sales of merchandise at live-event venues, where the latter can
be attributed, in part, to the staging of fewer events (as described above).

                                            Three Months Ended                        Six Months Ended
                                                  June 30,                                 June 30,
                                            2019           2018                     2019            2018
Revenues:
  Consumer product licensing           $           9.4       $     10.8        $         18.8   $          20.1
  eCommerce                                        6.6              8.1                  13.2              16.5
  Venue merchandise                                7.1              7.8                  11.9              13.6
   Total Revenues                      $          23.1       $     26.7        $         43.9   $          50.2


Operating i ncome increased 13% to $ 5 . 2 million from $ 4.6 million in the prior year quarter as the
decline in revenue was more than offset by lower operating expenses, including a decrease in stock
compensation expense .

Adjusted OIBDA was $ 6. 2 million as compared to $ 6.9 million in the prior year quarter .
                                                         6
       Case 3:20-cv-00743-VAB Document 102-28 Filed 11/20/20 Page 11 of 20


Key Highlights : During the quarter, the Company continued to expand its mobile game portfolio, launching
WWE Universe with marquee publisher Glu Mobile , known for its popular Tap Sports Baseball game
franchise. In addition to the launch of its new mobile game, WWE also continued to increase the penetration
of its existing mobile games with nearly 115 million installs across its game portfolio, led by WWE
Champions , as of quarter-end. In collaboration with Mattel, the Company secured premium merchandising
space at Walmart and supported the placement with “Retailtainment” activities in 1 , 300 stores over a 4-week
span. Additionally, the Company supported a Mattel social media influencer campaign generating kids-
specific content on YouTube, that had a positive impact on the sell through of products featured in that
content.

Third Quarter 2019 Business Outlook
For the third quarter 2019, the Company estimates Adjusted OIBDA of $ 17 million to $2 2 million. 6 This
range of results represents a year-over-year decline in Adjusted OIBDA primarily due to increases in fixed
costs , including the impact of investment, as well as lower WWE Network subscription revenue , which more
than offset the escalation of core content rights fees .

Financial Outlook 2019
The Company reiterated its full year guidance, which targets revenue of approximately $1 billion and
Adjusted OIBDA of at least $200 million. 6 This guidance assumes continued improvement in WWE’s
engagement metrics, a second large scale event in the MENA region, and the completion of a media rights
deal in the MENA region. The Company believes it has agreement s in principle with the Saudi General
Sports Authority on the broad terms for the latter two items; however, this understanding is nonbinding. I t is
possible that either or both of these business developments do not occur on expected terms and/ or that
engagement does not improve as assumed. The C ompany has ev aluated these potential outcomes and
currently believes that the most likely downside to its Adjusted OIBDA would be approximately $10
million to $20 million below its current outlook .

The Company’s full year guidance reflects strong fourth quarter results with substantial revenue growth from
both the Company’s new content distribution agreements in the U.S., which become effective in that period,
and the aforementioned media rights deal in the MENA region.

WWE is unable to provide a reconciliation of third quarter or full year guidance to GAAP measures as, at this
time, WWE cannot accurately determine all of the adjustments that would be required.




                                                      7
        Case 3:20-cv-00743-VAB Document 102-28 Filed 11/20/20 Page 12 of 20


Notes
(1) The definition of Adjusted OIBDA can be found in the Non-GAAP Measures section of the release on page s 8-
    9 . A reconciliation of three and six months ended June 30 , 2019 and 2018 Operating Income to Adjusted
    OIBDA can be found in the Supplemental Information in this release on pages 1 4 -1 5
(2) Average paid subscribers are calculated based on the arithmetic daily mean over the relevant period, and may
    differ substantially from paid subscribers at the end of any period due to the timing of paid subscriber additions
    and losses
(3) Consumption includes videos viewed on third party (Facebook, YouTube, Twitter, Instagram, Snapchat, etc.) and
    WWE platforms (WWE.com and WWE App) . Social media followers represent the number of followers for each
    individual platform as sourced from each platform; as such, total followers shown have not been adjusted for
    duplication among or within platforms and do not represent the number of “unique” followers
(4) A reconciliation of three and six months ended June 30 , 201 9 and 201 8 Free Cash Flow to Net cash provided by
    operating activities can be found in the Supplemental Information in this release on page 1 6
(5) Data based on average viewers per live episode/ game measured on a Live+SD basis across broadcast and cable
    networks. Source: Nielsen Media Research, NPOWER (for more information, see WWE Q 2 2019 earnings
    website presentation at corporate.wwe.com/investors )
(6) The Company’s business model and expected results (including our outlook for the third quarter and rest of 2019)
    will continue to be subject to significant execution and other risks, including risks relating to entering into,
    maintaining and/ or renewing key agreements, uncertainties associated with international markets and risks
    inherent in large live events, and the other risks outlined in the Company’s Form 10-K filing with the SE C
(7) Core content rights fees consist primarily of licensing revenues earned from the distribution of our flagship
    programs, Raw and SmackDown , through global broadcast, pay television and digital platforms
(8) Other forms of media monetization reflect revenues earned from the distribution of other content, including, but
    not limited to, certain live in-ring programming content in international markets, scripted, reality and other
    programming, theatrical and direct-to-home video releases
(9) Other Live Events includes revenue from the sale of travel packages associated with the Company’s live events,
    and commissions earned through secondary ticketing as well as revenue from events for which the Company
    receives a fixed fee

Non-GAAP Measures
The Company defines Adjusted OIBDA as operating income excluding depreciation and amortization, stock-
based compensation expense, certain impairment charges and other non-recurring material items that
otherwise would impact the comparability of results between periods. Adjusted OIBDA includes amortization
expenses directly related to the Company's revenue generating activities, including feature film and television
production asset amortization, amortization of costs related to content delivery and technology assets utilized
for the WWE Network , as well as amortization of right-of-use assets related to finance leases of equipment
used to produce and broadcast our live event s. The Company believes the presentation of Adjusted OIBDA
is relevant and useful for investors because it allows them to view the Company’s segment performance in the
same manner as the primary method used by management to evaluate segment performance and to make
decisions regarding the allocation of resources. Additionally, the Company believes that Adjusted OIBDA is a
primary measure used by media investors, analysts and peers for comparative purposes .




                                                          8
       Case 3:20-cv-00743-VAB Document 102-28 Filed 11/20/20 Page 13 of 20


Adjusted OIBDA is a non-GAAP financial measure and may be different than similarly-titled non-GAAP
financial measures used by other companies. WWE views operating income as the most directly comparable
GAAP measure. Adjusted OIBDA (and other non-GAAP measures such as Adjusted Operating Income,
Adjusted Net Income and Adjusted EPS presented to exclude certain material items that impact the
comparability between periods) should not be considered in isolation from, or as a substitute for, operating
income or other GAAP measures, such as net income or operating cash flow, as an indicator of operating
performance or liquidity.
The Company defines Free Cash Flow as net cash provided by operating activities less cash used for capital
expenditures. WWE views net cash provided by operating activities as the most directly comparable GAAP
measure. Although it is not a recognized measure of liquidity under U.S. GAAP, Free Cash Flow provides
useful information regarding the amount of cash WWE’s continuing business            generates after capital
expenditures and is available for reinvesting in the business, debt service, payment of dividends , and the
repurchase of stock .

Additional Information
Additional business metrics are made available to investors on the corporate website -
corporate.wwe.com/investors . Note: As previously announced WWE will host a conference call at 11:00
a.m. ET on July 25 th to discuss the Company's earnings results for the second quarter of 201 9 . All
interested parties are welcome to listen to a live web cast that will be hosted through the Company’s web site
at corporate.wwe.com/investors . Participants can access the conference call by dialing 1-855-200-4993 (toll
free) or 1-323-794-2092 from outside the U.S. (conference ID for both lines: 6382878 ). Please reserve a line
5-10 minutes prior to the start time of the conference call.
The earnings presentation referenced during the call will be made available on July 25 , 201 9 at
corporate.wwe.com/investors . A replay of the call will be available approximately two hours after the
conference call concludes, and can be accessed on the Company’s web site.


About WWE
WWE, a publicly traded company (NYSE: WWE), is an integrated media organization and recognized leader
in global entertainment. The Company consists of a portfolio of businesses that create and deliver original
content 52 weeks a year to a global audience. WWE is committed to family friendly entertainment on its
television programming, pay-per-view, digital media and publishing platforms. WWE’s TV-PG, family-
friendly programming can be seen in more than 800 million homes worldwide in 2 5 languages. WWE
Network , the first-ever 24/7 over-the-top premium network that includes all live pay-per-views, scheduled
programming and a massive video-on-demand library, is currently available in more than 180 countries. The
Company is headquartered in Stamford, Conn., with offices in New York, Los Angeles, London, Mexico City,
Mumbai, Shanghai, Singapore, Dubai, Munich and Tokyo.
Additional information on WWE (NYSE: WWE) can be found at wwe.com and corporate.wwe.com. For
information on our global activities, go to http://www.wwe.com/worldwide/ .



                                                      9
         Case 3:20-cv-00743-VAB Document 102-28 Filed 11/20/20 Page 14 of 20

Trademarks: All WWE programming, talent names, images, likenesses, slogans, wrestling moves, trademarks, logos and copyrights
are the exclusive property of WWE and its subsidiaries. All other trademarks, logos and copyrights are the property of their respective
owners.

Forward-Looking Statements: This press release contains forward-looking statements pursuant to the safe harbor provisions of the
Securities Litigation Reform Act of 1995, which are subject to various risks and uncertainties. These risks and uncertainties include,
without limitation, risks relating to: entering, maintaining and renewing major distribution and event agreements; WWE Network
(including the risk that we are unable to attract, retain and renew subscribers); our need to continue to develop creative and entertaining
programs and events; the possibility of a decline in the popularity of our brand of sports entertainment; the continued importance of key
performers and the services of Vincent K. McMahon; possible adverse changes in the regulatory atmosphere and related private sector
initiatives; the highly competitive, rapidly changing and increasingly fragmented nature of the markets in which we operate and greater
financial resources or marketplace presence of many of our competitors; uncertainties associated with international markets including
possible disruptions and reputational risks ; our difficulty or inability to promote and conduct our live events and/or other businesses if
we do not comply with applicable regulations; our dependence on our intellectual property rights, our need to protect those rights, and
the risks of our infringement of others’ intellectual property rights; the complexity of our rights agreements across distribution
mechanisms and geographical areas; potential substantial liability in the event of accidents or injuries occurring during our physically
demanding events including,
without limitation, claims alleging traumatic brain injury ; large public events as well as travel to and from such events; our feature film
business; our expansion into new or complementary businesses and/or strategic investments; our computer systems and online
operations; privacy norms and regulations; a possible decline in general economic conditions and disruption in financial markets; our
accounts receivable; our indebtedness including our convertible notes ; litigation; our potential failure to meet market expectations for
our financial performance, which could adversely affect our stock; Vincent K. McMahon exercises control over our affairs, and his
interests may conflict with the holders of our Class A common stock; a substantial number of shares are eligible for sale by the
McMahons and the sale, or the perception of possible sales, of those shares could lower our stock price; and the volatility of our Class
A common stock. In addition, our dividend is dependent on a number of factors, including, among other things, our liquidity and
historical and projected cash flow, strategic plan (including alternative uses of capital), our financial results and condition, contractual
and legal restrictions on the payment of dividends (including under our revolving credit facility), general economic and competitive
conditions and such other factors as our Board of Directors may consider relevant. Forward-looking statements made by the Company
speak only as of the date made and are subject to change without any obligation on the part of the Company to update or revise them.
Undue reliance should not be placed on these statements. For more information about risks and uncertainties associated with the
Company’s business, please refer to the “Management’s Discussion and Analysis of Financial Condition and Results of Operations”
and “Risk Factors” sections of the Company’s SEC filings, including, but not limited to, our annual report on Form 10-K and quarterly
reports on Form 10-Q.

                                                                    10
        Case 3:20-cv-00743-VAB Document 102-28 Filed 11/20/20 Page 15 of 20


                                      World Wrestling Entertainment, Inc.
                                        Consolidated Income Statements
                                       (In millions, except per share data)
                                                   (Unaudited)


                                                                Three Months Ended     Six Months Ended
                                                                      June 30,              June 30,
                                                                 2019        2018       2019       2018
Net revenues                                                   $   268.9 $     281.6 $    451.3 $    469.3
Operating expenses                                                 197.4       198.9      332.8      318.9
Marketing and selling expenses                                      24.9        29.7       48.0       49.6
General and administrative expenses                                 23.6        24.9       47.9       44.6
Depreciation and amortization                                         5.9        6.9       12.3       13.2
Operating income                                                    17.1        21.2       10.3       43.0
Interest expense                                                      4.0        4.7       10.3        8.2
Other income (expense), net                                           0.8       (2.0)       2.6       (0.2)
Income before income taxes                                          13.9        14.5        2.6       34.6
Provision for income taxes                                            3.5        4.5        0.6        9.8
Net income                                                     $    10.4 $      10.0 $      2.0 $     24.8

Earnings per share:
  Basic                                                        $     0.13 $    0.13 $      0.03 $     0.32
  Diluted                                                      $     0.11 $    0.11 $      0.02 $     0.29

Weighted average common shares outstanding:
  Basic                                                              78.0      77.2        78.0       77.2
  Diluted                                                            91.1      87.1        91.1       85.2
Dividends declared per common share (Class A and B)            $     0.12 $    0.12 $      0.24 $     0.24




                                                       11
      Case 3:20-cv-00743-VAB Document 102-28 Filed 11/20/20 Page 16 of 20
                            World Wrestling Entertainment, Inc.
                               Consolidated Balance Sheets
                                      (In millions)
                                       (Unaudited)




                                                                                 As of
                                                                      June 30,       December 31,
                                                                       2019              2018
                                   ASSETS
CURRENT ASSETS:
  Cash and cash equivalents                                       $         98.2 $          167.5
  Short-term investments, net                                              197.8            191.7
  Accounts receivable, net                                                 132.1             78.9
  Inventory                                                                  7.6              7.7
  Prepaid expenses and other current assets                                 26.4             28.2
    Total current assets                                                   462.1            474.0
PROPERTY AND EQUIPMENT, NET                                                173.2            148.1
FINANCE LEASE RIGHT-OF-USE ASSETS, NET                                      12.6               —
OPERATING LEASE RIGHT-OF-USE ASSETS, NET                                    21.3               —
FEATURE FILM PRODUCTION ASSETS, NET                                         15.4             13.6
TELEVISION PRODUCTION ASSETS, NET                                            6.8              7.5
INVESTMENT SECURITIES                                                       28.6             30.2
NON-CURRENT DEFERRED INCOME TAX ASSETS                                      16.6             17.1
OTHER ASSETS, NET                                                            6.3              9.8
TOTAL ASSETS                                                      $        742.9 $          700.3
             LIABILITIES AND STOCKHOLDERS’ EQUITY
CURRENT LIABILITIES:
  Current portion of long-term debt                               $          5.2 $            5.1
  Finance lease liabilities                                                  8.5               —
  Operating lease liabilities                                                6.9               —
  Convertible debt                                                         185.9            183.1
  Accounts payable and accrued expenses                                    112.2            120.1
  Deferred income                                                           55.4             49.2
    Total current liabilities                                              374.1            357.5
LONG-TERM DEBT                                                              23.1             25.7
FINANCE LEASE LIABILITIES                                                    5.2               —
OPERATING LEASE LIABILITIES                                                 14.6               —
OTHER NON-CURRENT LIABILITIES                                                0.6              0.9
    Total liabilities                                                      417.6            384.1
COMMITMENTS AND CONTINGENCIES
STOCKHOLDERS’ EQUITY:
  Class A common stock                                                       0.5              0.4
  Class B convertible common stock                                           0.3              0.3
  Additional paid-in capital                                               440.8            415.3
  Accumulated other comprehensive income                                     2.5              1.5
  Accumulated deficit                                                     (118.8)          (101.3)
    Total stockholders’ equity                                             325.3            316.2
TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY                        $        742.9 $          700.3



                                            12
        Case 3:20-cv-00743-VAB Document 102-28 Filed 11/20/20 Page 17 of 20
                                      World Wrestling Entertainment, Inc.
                                     Consolidated Statements of Cash Flows
                                                  (In millions)
                                                  (Unaudited)



                                                                                  Six Months Ended
                                                                                       June 30,
                                                                                 2019           2018
OPERATING ACTIVITIES:
  Net income                                                                 $        2.0    $     24.8
  Adjustments to reconcile net income to net cash (used in)
    provided by operating activities:
  Amortization and impairments of feature film production assets                      1.8           3.5
  Amortization of television production assets                                       12.9          12.8
  Depreciation and amortization                                                      16.0          16.6
  Loss on equity investments, net                                                     2.6           3.0
  Services provided in exchange for equity instruments                               (1.1)         (1.6)
  Other amortization                                                                  7.0           3.1
  Stock-based compensation                                                           24.4          22.5
  Provision for (benefit from) deferred income taxes                                  0.5          (0.1)
  Other non-cash adjustments                                                          1.5           2.1
  Cash (used in) provided by changes in operating assets and liabilities:
     Accounts receivable                                                            (53.3)         (7.2)
     Inventory                                                                        0.1          (0.3)
     Prepaid expenses and other assets                                                1.8          (5.2)
     Feature film production assets                                                  (3.5)         (0.6)
     Television production assets                                                   (12.2)        (14.4)
     Accounts payable, accrued expenses and other liabilities                        (8.5)          6.4
     Deferred income                                                                  7.1          11.4
       Net cash (used in) provided by operating activities                           (0.9)         76.8
INVESTING ACTIVITIES:
  Purchases of property and equipment and other assets                              (36.7)        (12.2)
  Purchases of short-term investments                                               (63.6)        (64.5)
  Proceeds from sales and maturities of investments                                  58.8          36.1
  Purchase of investment securities                                                  (1.0)           —
  Other                                                                                —            1.0
       Net cash used in investing activities                                        (42.5)        (39.6)
FINANCING ACTIVITIES:
  Repayment of debt                                                                 (2.5)          (2.3)
  Repayment of finance leases                                                       (4.1)            —
  Dividends paid                                                                   (18.7)         (18.5)
  Debt issuance costs                                                               (0.7)            —
  Taxes paid related to net settlement upon vesting of equity awards                (0.3)          (0.2)
  Proceeds from issuance of stock                                                    1.3            0.9
  Repurchase and retirement of common stock                                         (0.9)            —
       Net cash used in financing activities                                       (25.9)         (20.1)
NET (DECREASE) INCREASE IN CASH AND CASH EQUIVALENTS                               (69.3)          17.1
CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD                                     167.5          137.7
  CASH AND CASH EQUIVALENTS, END OF PERIOD                                   $      98.2 $        154.8
NON-CASH INVESTING TRANSACTIONS:
  Purchases of property and equipment recorded in accounts payable
  and accrued expenses                                                       $       13.8    $         3.6


                                                        13
    Case 3:20-cv-00743-VAB Document 102-28 Filed 11/20/20 Page 18 of 20

                               World Wrestling Entertainment, Inc.
                    Supplemental Information – Reconciliation of Adjusted OIBDA
                                 (In millions, except per share data)
                                             (Unaudited)
                                                   ﻿



                                                  Three Months Ended June 30, 2019
                                             Depreciation
                             Operating           &           Stock             Other       Adjusted
                              Income        Amortization Compensation      Adjustments     OIBDA
Media                      $       26.9    $           2.1 $        8.5 $              — $      37.5
Live Events                        12.4                 —           0.9                —        13.3
Consumer Products                   5.2                 —           1.0                —          6.2
Corporate                         (27.4)               3.8          1.2                —       (22.4)
 Total                     $       17.1    $           5.9 $       11.6 $              — $      34.6

                                                  Three Months Ended June 30, 2018
                                             Depreciation
                             Operating           &           Stock             Other       Adjusted
                              Income        Amortization Compensation      Adjustments     OIBDA
Media                      $       32.0    $           3.0 $        9.5 $              — $      44.5
Live Events                        13.4                 —           1.3                —        14.7
Consumer Products                   4.6                 —           2.3                —          6.9
Corporate                         (28.8)               3.9          2.3                —       (22.6)
 Total                     $       21.2    $           6.9 $       15.4 $              — $      43.5




                                                   Six Months Ended June 30, 2019
                                            Depreciation
                             Operating          &             Stock            Other       Adjusted
                              Income        Amortization Compensation      Adjustments     OIBDA
Media                      $       43.2    $          4.9 $         17.9 $             — $      66.0
Live Events                        12.2                —             1.9               —        14.1
Consumer Products                  10.2                —             2.0               —        12.2
Corporate                         (55.3)              7.4            2.6               —       (45.3)
 Total                     $       10.3    $        12.3 $          24.4 $             — $      47.0

                                                   Six Months Ended June 30, 2018
                                            Depreciation
                             Operating          &             Stock            Other       Adjusted
                              Income        Amortization Compensation      Adjustments     OIBDA
Media                      $       67.9    $          6.0 $         14.2 $             — $      88.1
Live Events                        16.3                —             2.0               —        18.3
Consumer Products                  10.6                —             3.2               —        13.8
Corporate                         (51.8)              7.2            3.1               —       (41.5)
 Total                     $       43.0    $        13.2 $          22.5 $             — $      78.7



                                                  14
          Case 3:20-cv-00743-VAB Document 102-28 Filed 11/20/20 Page 19 of 20
                                  World Wrestling Entertainment, Inc.
                       Supplemental Information - Reconciliation of Business Outlook
                                    (In millions, except per share data)
                                                (Unaudited)
                                                      ﻿
Reconciliation of Adjusted OIBDA to Operating Income



                                                       Q2 2019            Q2 2019 YTD           Q3 2019               FY 2019
Adjusted OIBDA                                    $           34.6      $          47.0       $ 17 - $ 2 2          At least $ 200
Depreciation & amortization                                     (5.9)             (12.3)            —                     —
Stock-based compensation                                      (11.6)              (24.4)            —                     —
Film impairments   (1)
                                                                 —                   —              —                     —
Asset impairments   (1)
                                                                 —                   —              —                     —
Gain (losses) on operating assets (1)                            —                   —              —                     —
Restructuring charges     (1)
                                                                 —                   —              —                     —
Other operating income items    (1)
                                                                —                   —              —                      —
Operating income (U.S. GAAP Basis)                $            17.1     $          10.3      Not estimable          Not estimable

(1) Because of the nature of these items, WWE is unable to estimate the amounts of any adjustments for these items for periods after
    June 30 , 2019 due to its inability to forecast if or when such items will occur. These items are inherently unpredictable and may
    not be reliably quantified.



                                                                 15
        Case 3:20-cv-00743-VAB Document 102-28 Filed 11/20/20 Page 20 of 20
                                    World Wrestling Entertainment, Inc.
                                 Supplemental Information - Free Cash Flow
                                                (In millions)
                                                (Unaudited)

                                                               Three Months Ended         Six Months Ended
                                                                     June 30,                  June 30,
                                                                2019          2018        2019          2018
Net cash (used in) provided by operating activities          $     (7.6) $       74.2 $       (0.9) $      76.8
Less cash used for capital expenditures:
  Purchase of property and equipment and other assets             (19.9)        (7.8)       (36.7)        (12.2)
Free Cash Flow                                               $    (27.5) $      66.4 $      (37.6) $       64.6




                                                        16
